Citation Nr: 1001618	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant has presented new and material evidence 
to reopen a claim for service connection for left knee 
disability, and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ADT) in the 
Army National Guard from February 1983 to March 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.



FINDINGS OF FACT

1.  The Veteran had disability manifested by left knee 
instability which pre-existed his entry into active duty for 
training.

2.  The competent and probative evidence is in relative 
equipoise as to whether the Veteran's left knee disability 
was permanently worsened or aggravated during active duty.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria 
for entitlement to service connection for left knee 
disability have been met.  38 U.S.C.A. §§ 101, 106, 316, 502-
505, 1101, 1131, 1153, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the disposition 
herein, additional discussion of those procedures is 
unnecessary.

II.  New and Material Evidence to Reopen the Claim
 
The Veteran originally filed a claim for service connection 
for a left knee disability in March 1983, at the time of 
separation from active duty, asserting that a pre-existing 
disorder was aggravated by events in basic training.  The 
claim was denied in an April 1983 rating decision.  The 
Veteran filed a request to reopen the claim in June 2006, and 
the claim was again denied in a December 2006 rating 
decision.  The Veteran did not file a timely appeal.  
Consequently, the December 2006 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In April 2008, the Veteran filed a request to reopen his 
claim for service connection for left knee instability.  The 
claim was denied in a July 2008 rating action that is the 
subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claim is whether 
new and material evidence has been received to reopen the 
claim.  

It appears that the RO addressed the left knee disability 
claim on the merits, at least in part, in its December 2006 
rating decision and March 2009 SOC.  However, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final December 
2006 rating decision denying the Veteran's claim of 
entitlement to service connection for a left knee disability 
included service treatment records (STRs), records from 
private physicians, including a May 2006 note from Dr. 
G.T.B., and an August 2006 VA examination report.  

The STRs confirmed the Veteran's assertion that he had 
injured his left knee prior to enlistment and was treated for 
left knee symptoms during his active duty for training.  
Moreover, the records showed that the Veteran was separated 
from ADT because of his left knee disorder.  The May 2006 
note from Dr. G.T.B., a private physician who had treated the 
Veteran's left knee problems, included the doctor's opinion 
that the current left knee condition was aggravated by the 
drills and physical activity associated with basic training.  
However, the August 2006 VA examiner concluded that the 
Veteran had a left knee disorder which pre-existed enlistment 
into active duty, and that there was no evidence that he had 
sustained any additional damage to his left knee while in 
ADT.   

Based on the above evidence, the claim was denied.  
Specifically, the RO in December 2006 determined that there 
was no evidence that the pre-existing left knee disorder was 
permanently aggravated by any incident or event in ADT. 

Evidence added to the record since the time of the last final 
denial in December 2006 includes letters from the Veteran's 
wife, parents, brother, and high school basketball coach, an 
April 2008 note from Dr. G.T.B., and testimony from the 
Veteran at an August 2009 Board hearing.  The statements from 
the Veteran's family members support the Veteran's assertion 
that he injured his left knee during ADT, while the letter 
from his basketball coach supports his contention that the 
left knee injury he sustained prior to enlistment into active 
duty was a temporary injury that resolved with minor 
treatment.  Moreover, the April 2008 note of Dr. G.T.B. 
indicated the Veteran's high school knee injury had resolved 
by the time he enlisted in the National Guard, as recorded in 
the doctor's own medical records dating back to the time 
prior to the Veteran's enlistment.  

The evidence added to the record since the previous December 
2006 denial constitutes new and material evidence.  It 
addresses the issue of whether the Veteran permanently 
aggravated his pre-existing left knee disorder, which is an 
unestablished fact necessary to substantiate the claim.  
Further, it is not redundant, as Dr. G.T.B. had not 
previously provided the basis for his opinion that the 
Veteran's left knee was permanently aggravated during his 
ADT.  Finally, it does raise a reasonable possibility of 
substantiating the left knee instability claim.  Therefore, 
the Board finds that the criteria under 38 C.F.R. § 3.156(a) 
have been satisfied, and the claim is reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the December 2006 rating decision 
and March 2009 SOC that are part of the pending appeal, the 
Board may proceed with appellate review at this time without 
prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.  Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that continued thereafter - is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  For 
defects, infirmities, or disorders not noted when the veteran 
is examined, accepted and enrolled for service, the burden 
lies with the Government to show, by clear and unmistakable 
evidence, that the defect, infirmity, or disorder both pre-
existed and was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In addition, 38 C.F.R. § 3.303(c) provides that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  This regulation also states that 
where there is the notation or discovery during service of 
such residual conditions as scars, or absent, displaced, or 
resected parts of organs with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service. 

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. 
§ 3.6(a), (c), (d).  ADT includes full-time duty in the Armed 
Forces performed National Guard members for training purposes 
under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for 
service connection do not apply to ADT or IADT.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing AD 
or ADT, or from an injury incurred or aggravated while 
performing IADT, but the appellant, as an individual whose 
service consisted only of ADT, is not entitled to the 
application of the presumption of soundness or the 
presumption of aggravation..  38 U.S.C.A. §§ 101(24), 106, 
1110.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran contends that his current left knee disorder is a 
result of an injury he incurred during ADT.  Specifically, at 
the August 2009 Board hearing, the Veteran testified that he 
first injured his left knee during a high school basketball 
game in 1980, prior to his enlistment in active duty.  The 
1980 injury resolved completely, and he was deemed fit for 
enlistment into the Army National Guard.  Then, approximately 
one week after beginning basic training, on February 28, 
1983, the Veteran began to feel pain, swelling, and 
instability in the left knee after performing marching and 
facing exercises during Physical Training (PT).  He has 
testified that he has experienced difficulty with his left 
knee since basic training.

In evaluating the Veteran's claim in the present case, the 
Board must first determine whether a left knee disorder 
existed prior to service.  In assessing, as a factual finding 
in the absence of any legal presumption, whether the Veteran 
was in sound condition upon entry on ADT in February 1983, 
the STRs have been reviewed.

The Veteran's February 1983 enlistment examination report 
makes no mention of any knee problems, nor does it include a 
history of his left knee injury in 1980.  However, the STRs 
include a consultation sheet dated February 28, 1983, that 
indicates he was complaining of instability of the left knee.  
The treatment note includes a history of the 1980 left knee 
injury, further documenting the history of the Veteran's 
treatment following that injury, which included a diagnosis 
of a knee sprain and physical therapy.  The notes also 
indicate the Veteran received treatment for the knee in 1981.  
The doctor assessed anterior cruciate ligament laxity, and 
recommended medical discharge for an injury that existed 
prior to service.  In March 1983, the Veteran was found unfit 
for enlistment and medically discharged due to instability of 
the left knee.  

Based on the above, the Board finds that, although no left 
knee disorder was noted at enlistment, there is evidence that 
the Veteran had a knee disorder which pre-existed his 
entrance into the National Guard and his service on active 
duty for training.  The prior injury is clearly documented in 
the STRs and acknowledged by the treating military doctors.  
Accordingly, the appropriate question with respect to this 
claim is whether the left knee disorder was aggravated, 
rather than incurred, during the period of ADT.

As previously mentioned, the Veteran testified at the August 
2009 Board hearing that his left knee problem had resolved 
completely shortly after the 1980 basketball injury.  In 
fact, he had played basketball when he went to college in the 
fall of 1980 up until the time he enlisted in February 1983.  
Moreover, the claims file includes an April 2008 letter from 
the Veteran's high school basketball coach which concurs that 
the Veteran injured his left knee during a high school 
basketball game and thereafter received treatment in 
Louisville from a Dr. E.  According to the coach, Dr. E. did 
not see the injury as being a severe one, but assessed a 
simple knee sprain and recommended rehabilitation.  The coach 
concluded by saying that the 1980 knee injury did not result 
in permanent disability.  Indeed, the lack of any mention of 
knee problems in the February 1983 enlistment examination 
report supports the Veteran's contention that his knee 
problems had resolved prior to enlistment.    

Following the 1980 knee injury, the Veteran testified that he 
briefly treated with Dr. E. in Louisville.  Then, his family 
moved to Lexington and the Veteran began treatment with Dr. 
G.T.B., and also saw Dr. V.A.V. for an unrelated Baker's 
cyst.  The claims file includes the records of Dr. V.A.V., 
which document treatment for the Baker's cyst.  An August 
1999 treatment note states that a biopsy of a large cyst on 
the knee was done but that the cyst had gone down.  The 
Veteran wanted no treatment, so the doctor recommended that 
he taper his activities and wear a brace during aggressive 
activities.  Dr. V.A.V. further noted that the Veteran would 
most likely need a knee replacement in the future.  A June 
2000 letter from Dr. V.A.V. states that she saw the Veteran 
in 1999, when an MRI revealed severe three compartment 
osteoarthritis and severe meniscal cartilage loss on the 
lateral compartment of the left knee.  He had tears in both 
menisci as well as severe cystic and arthritic changes 
throughout.  Because of the arthritic changes, Dr. V.A.V. 
opined that the Veteran would have permanent restrictions on 
certain job activities that would cause extreme knee pain.  

The claims file also includes the treatment records of Dr. 
G.T.B., beginning in 2001.  The Veteran underwent an 
arthroscopic meniscectomy of his left knee in May 2001, 
following persistent catching and popping of the knee.  The 
doctor also noted damage to the undersurface of his patella 
and chondromalacia, and imposed work restrictions.  

In May 2006, the Veteran saw Dr. G.T.B. with continuing knee 
problems, which the doctor noted began in 1983.  The Veteran 
had changed jobs and was not putting quite as much stress on 
the knee as he did previously.  The doctor stated he would 
follow the condition and put the Veteran on Glucosamine and 
Relafen, noting that he may require surgery in the future.  
Dr. G.T.B. wrote that it was his opinion, in view of past and 
present medical records, that the Veteran's condition was 
aggravated by military service from the drills and physical 
activity associated with basic training.  

The Veteran was afforded a VA examination in August 2006.  
The examiner reviewed the claims file and noted no evidence 
of an in-service left knee injury or treatment.  He 
documented the 1980 knee injury, however, noting that the 
Veteran was seen by doctors several times between 1980 and 
1981.  The examiner assessed mild degenerative arthritis of 
the left knee with anterior cruciate ligament damage.  In 
response to the question of whether the Veteran's left knee 
disorder was permanently aggravated by an event in active 
duty, the examiner wrote that there was no evidence that the 
Veteran sustained any additional damage to the left knee 
while in service, nor was the left knee aggravated by an in-
service event, injury or disease.  This opinion, according to 
the examiner, was supported by the medical records.  

Dr. G.T.B. examined the Veteran again in April 2008.  At that 
time, the Veteran complained of tenderness in the popliteal 
area, as well as anterior knee pain.  The doctor noted that 
medical records indicated the Veteran had been followed in 
his office prior to military service for a knee injury that 
was felt to be self-resolving.  Prior to enlistment, the 
Veteran's condition was felt to be a temporary, nonchronic 
disability, according to the medical records.  After the 
Veteran's discharge from the military, the Veteran's returned 
to Dr. G.T.B.'s office and had developed a chronic condition 
associated with the physical activity of active duty.  The 
doctor concluded by stating that the Veteran had been under 
his care since the Veteran was eighteen years old, and it was 
the doctor's opinion that the crawling, bending, and 
squatting activities associated with military service had led 
to the development of his current chronic disability.  

Based on the foregoing, the Board finds the evidence is in 
approximate balance, and will apply the benefit of the doubt 
in favor of the Veteran.  Thus, the evidence shows that he 
had a pre-existing left knee disorder which was permanently 
worsened as a result of active duty, for the following 
reasons.  

First, the evidence shows that the 1980 left knee injury had 
resolved by the time the Veteran enlisted in active duty, as 
he was playing basketball up until the time of enlistment and 
the February 1983 enlistment examination report was negative 
for any manifestations of knee problems.  Next, medical 
treatment for left knee pain is documented on February 28, 
1983, shortly after the Veteran began basic training.  
Moreover, the Veteran's private physician, Dr. G.T.B., began 
treating the Veteran before he enlisted, and opined that the 
1980 injury had resolved prior to enlistment and the 1983 in-
service injury resulted in permanent disability. 

In that regard, the Board finds the opinion of Dr. G.T.B. to 
be more probative than that of the August 2006 VA examiner.  
In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

In this case, the August 2006 VA examiner appears to have 
based his opinion that the Veteran's left knee disorder was 
not aggravated by any event in active duty on the fact that 
there was no evidence of injury or treatment for knee 
problems therein.  However, the Veteran's left knee problems 
during active duty are clearly documented in a February 1983 
treatment note, and indeed, he was medically discharged from 
the National Guard because of his knee problems.  The VA 
examiner does not address this evidence at all in his 
opinion, and only saw the Veteran on one occasion.  

By contrast, Dr. G.T.B. treated the Veteran for his knee 
problems prior to his enlistment in active duty and up to the 
present.  Thus, that doctor has been able to observe the 
progression of the Veteran's left knee disorder, and he 
reviewed his own medical documentation dating prior to 
enlistment in reaching the conclusion that the Veteran's left 
knee disorder was permanently aggravated during active duty.  
Thus, based upon the specific facts of this case, the Board 
finds Dr. G.T.B.'s opinion to be more probative than that of 
the VA examiner.  

Having weighed the evidence both in support and against the 
claim of service connection, the Board concludes that the 
preponderance of evidence is not against finding in favor of 
the Veteran.  We find that the overall record demonstrates 
that the pre-existing left knee disorder degraded beyond 
natural progress during active duty, so that an award of 
service connection, on an aggravation basis, is warranted.  
Accordingly, service connection for left knee disability is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The reopened claim for service connection for left knee 
disability is granted.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


